ON APPLICATION FOR REHEARING
PER CURIAM.
After argument and submission of this case we handed down our opinion and decree on April 6, 1964. Following this, on April 21, 1964, all defendants for the first time filed pleas of 10 and 30 year liberative prescription (LSA-C.C. Arts. 3544 and 3548). These pleas are not considered for the reason that the same were filed too late. Under LSA-C.C.P. Art. 2163 we cannot consider the peremptory exception filed for the first time in this court if it is pleaded after submission of the case for a decision.
Plaintiff’s application for rehearing is denied.
Rehearing denied.